Citation Nr: 1614222	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

When this case was most recently before the Board in September 2015, it was decided in part and remanded in part.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Unfortunately, the Board finds that it must once again remand the claims for service connection for bilateral hearing loss disability and tinnitus for opinions from an otolaryngologist addressing the etiology of these disabilities.

At the Veteran's October 2012 VA hearing loss and tinnitus examination, the examiner noted the Veteran's report of noise exposure following service including when he worked at McDonald Douglas for four years and in other factory jobs for several years without hearing protection.  The examiner noted that the Veteran was claiming that his left ear hearing loss was caused by a land mine explosion while in service, but that service records from that time documented treatment for shrapnel wounds of the left hand, knee, and elbow without any complaints of decreased hearing, and ear problems were not otherwise documented in service records.  The examiner also noted that the Veteran had not claimed hearing loss until 1984, some 17 years after service, whereas he had claimed other disabilities in the 1970s.  The examiner then concluded that it was unlikely that the Veteran's hearing loss was caused by or related to service.  

Details of service and post-service noise exposure are additionally detailed in that examination report.  The Veteran had reported that in service he was exposed to noise approximately eight hours per day in service and that the noise included explosions, gunfire, and grenades.  He reported that following service he worked as a spray painter for McDonald Douglas for four years, worked for a railroad for six months, and also worked in factories.  He denied hearing protection in service and in his civilian occupations.  

Also at the examination, the Veteran reported having intermittent tinnitus two to three times per week, consisting of a ringing, which began in service in Vietnam when he was injured by a land mine.  However, the examiner concluded that the Veteran's tinnitus was also unlikely to be related to service.  The examiner based this on the absence of a record of tinnitus in service and a September 2009 treatment record documenting the Veteran's report that his tinnitus was present in the left ear, only once every one to two months, and that he had first noticed it a couple of years earlier.  The examiner observed that this history was inconsistent with the history provided at the October 2012 examination of tinnitus having begun in service.  

In the Board's September 2015 remand, it asked that the same examiner provide an addendum opinion, and for this purpose the examiner was to consider the Veteran's March 2014 statement (in a VA Form 9) in which he clarified that his employment with McDonnell Douglas had only been for one-and-one-half years, that he had to wear ear plugs during that employment when going into certain departments, that he worked in an enclosed area during that employment as a parts and tools expeditor, that his other post-service employment consisted of office and outdoor settings, and that he did not have any factory jobs.  The examiner was also asked to address theories of delayed/latent onset of hearing loss.  

When asking the examiner to address claimed tinnitus, the Board in its remand also instructed the examiner to disregard the fact that complaints of tinnitus were not documented in the service records.  The October 2012 examiner provided an addendum report in October 2015.  In a February 2016 brief, the Veteran's authorized representative finds fault with the examiner's October 2015 addendum report because the examiner did not disregard the fact that there are no documented complaints of tinnitus in service records.  The examiner thus disregarded the Board's explicit remand instructions.  

Additionally, the Board observes that in the October 2015 addendum the examiner relies on a 2006 report by the Institute of Medicine (IOM) titled, "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  This report found that, "the mechanisms and processes involved in the recovery from noise exposure suggest that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  

The Board notes, however, that since the release of the IOM's 2006 study, additional studies have been published which are contrary to the IOM study.  Specifically, the Board notes a series of papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while people have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  These papers, therefore, cast doubt on the IOM's 2006 determination that limited sound exposure would not result in long term damage to hearing.

The Board believes that a new VA addendum opinion is warranted to address these newer findings.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the evidence of record should be made available to and reviewed by an otolaryngologist.  Based on a review of the Veteran's pertinent history, the October 2012 examination report and October 2015 addendum, and the above-noted studies including the 2006 study put out by the IOM and the subsequent studies by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, the physician should state an opinion with respect to the Veteran's tinnitus and bilateral hearing loss as to whether there is a 50 percent or better probability that the disorder was caused by the Veteran's active service, to include his conceded service noise exposure.

The physician should fully discuss the Veteran's in-service noise exposure, including statements made by the Veteran concerning noise from explosions, gunfire, and grenades, including the land mine which resulted in the Veteran's shell fragment injuries; any indicated pure tone threshold shifts; as well as the above-noted studies that tend to support the proposition of latent-onset hearing loss disability.  The examiner should also fully consider post-service noise exposure, including the Veteran's more recent statements concerning such exposure.

The physician must provide the rationale for all opinions expressed.  If the physician is unable to provide any required opinion, the physician should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

	(CONTINUED ON NEXT PAGE)


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

